As filed with the Securities and Exchange Commission on April 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07881 Jacob Funds II (formerly PineBridge Mutual Funds) (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan I. Jacob c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Name and address of agent for service) With Copies to: Michael P. O’Hare, Esq. Stradley Ronan Stevens & Young, LLC 2005 Market Street, Suite 2600 Philadelphia, PA 19103 (424) 237-2164 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Item 1. Schedule of Investments. On November 12, 2012, the Jacob Micro Cap Growth Fund, and Jacob Small Cap Growth Fund II series of Jacob Funds II were reorganized into Jacob Funds Inc.At February 28, 2013, the Jacob Micro Cap Growth Fund, and Jacob Small Cap Growth Fund II series of Jacob Funds II had no holdings or assets. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Jacob Funds II By (Signature and Title­­­­/s/ Ryan I. Jacob Ryan I. Jacob, President Date4/30/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/Ryan I. Jacob Ryan I. Jacob, President Date4/30/2013 By (Signature and Title)/s/Francis J. Alexander Francis J. Alexander, Treasurer Date4/30/2013
